Citation Nr: 1001580	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 2001 to July 
2001, October 2001 to October 2002, and February 2003 to 
November 2003.  During this last period of service, he served 
with the 363rd Military Police Company, to include service as 
a Persian Gulf War Veteran who served in the Southwest Asia 
Theater of operations (Iraq).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

A Travel Board hearing was held in November 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  
Additional evidence received at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2009); see also Disabled American Veterans (DAV) v. Sec'y of 
Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of PTSD, which 
has been attributed to an in-service stressor.  

2.  There is credible, supporting evidence that the claimed 
in-service stressors occurred.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Veteran asserts that he has PTSD as a result of his 
active military service in Iraq.  In-service stressors 
include being exposed to improvised explosive devices (IEDs), 
seeing fellow soldiers injured or killed, and the killing or 
wounding of children in the combat zone.  For the reasons set 
forth below, the Board finds that the evidence supports his 
claim, so it may be granted.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.304(f)(1) (2009); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the Claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 
98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record clearly establishes 
that the Veteran currently has PTSD.  A diagnosis of PTSD has 
been given by several VA examiners.  Therefore, the remaining 
question is whether or not there is a link between the 
Veteran's PTSD and his service.  After a careful review of 
the evidence, resolving reasonable doubt in his favor, the 
Board finds that the Veteran's current PTSD is linked to his 
service.

When seen by VA in December 2005, the Veteran reported that 
he experienced nightmares associated with his time in Iraq.  
Specifically, he reported that his dreams always involved 
children, and he said that one occasion, they fired on a 
school because kids were stoning the convoy with what they 
thought were "frags."  His inservice duties involved convoy 
escorts, and he said that they sometimes fired from the 
turret causing the crowds to disperse.  He saw some people 
fall, and he saw children run over by the convoy after they 
had been set in the road to stop the convoy for an ambush.  

Additional VA examination was conducted in April 2007.  The 
Veteran's reported stressors included being fired upon and 
firing back.  He recalled that one soldier in his unit lost 
his leg.  The examiner diagnosed PTSD and depression that was 
secondary to his military service in Iraq.  PTSD was also 
diagnosed in November 2007.  

At a personal hearing in November 2009, the Veteran testified 
in support of his claim.  Additionally, he and his 
representative submitted service records and a lay statement 
not previously of record.  The service documents submitted 
include a synopsis of the 363rd Military Police Company while 
in Iraq.  The unit was attacked/engaged in combat with the 
enemy on 71 occasions while conducting convoy missions.  The 
statement added to the record was provided by a platoon 
Sergeant who recalled that the Veteran was with the unit 
while in Iraq, and he recalled that while deployed, they were 
exposed to IED attacks, burning vehicles, and dead bodies, on 
almost a daily basis.  

The Veteran has been diagnosed with PTSD based in part on his 
reliving of events while in Iraq.  With the submission of 
documents at the recent hearing, some of the incidences that 
he described as stressful while in Iraq were verified by 
service records and by a fellow soldier.  No verification of 
such was available prior to their submission.  The Board 
finds that with reasonable doubt resolved in favor of the 
Veteran, at least some of his stressors are verified.  For 
example, his exposure to almost daily combat fire and 
exposure to IED attacks.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Given the above, service connection is granted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


